UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-49715 NEW ENERGY SYSTEMS GROUP (Name of small business issuer in its charter) Nevada 91-2132336 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 116 West 23rd St., 5th FL New York, NY (Address of principal executive offices) (Zip Code) (917) 573-0302 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve months (or for such shorter time that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K.o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates as of June 30, 2011 based upon the closing price reported for such date on the American Stock Exchange was $26,437,778. As of March 27, 2012, the registrant had 14,551,731 shares of its common stock outstanding. 2 TABLE OF CONTENTS Page PART I ITEM 1. Business 4 ITEM1A. Risk Factors 16 ITEM 1B. Unresolved Staff Comments 17 ITEM 2. Properties 17 ITEM 3. Legal Proceedings 17 ITEM 4. Mine Safety Disclosures 17 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 ITEM 6. Selected Financial Data 19 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 19 ITEM7A. Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 8. Financial Statements and Supplementary Data F-1 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 ITEM 9A. Controls and Procedures 27 ITEM 9B. Other Information 29 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 30 ITEM 11. Executive Compensation 34 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 38 ITEM 14. Principal Accounting Fees and Services 39 PART IV ITEM 15. Exhibits, Financial Statement Schedules 40 SIGNATURES 44 3 PART I ITEM 1.BUSINESS Business Development Overview We were incorporated in Nevada on March 27, 2001 under the name Jasmine's Garden. Currently, we operate our business through our wholly-owned subsidiaries, Billion Electronic Co., Ltd., a company organized under the laws of the British Virgin Islands on July 27, 2004 (“Billion”), Shenzhen E'Jenie Technology Development Co., Ltd, a company incorporated under the laws of the People’s Republic of China (“PRC” or “China”) on July 8, 2002 (“E’Jenie”), Shenzhen NewPower Technology Co., Ltd. (“NewPower”), a company organized under the laws of the PRC in 2004, Anytone International (H.K.) Co., Ltd. (“Anytone International”), a company organized under the laws of Hong Kong in 2009, Shenzhen Anytone Technology Co., Ltd. (“Shenzhen Anytone”), a company incorporated under the laws of the PRC in 2005, and Shenzhen Kim Fai Solar Energy Technology Co., Ltd. ("Kim Fai"), a company organized under the laws of the PRC in 2005. Currently, after disposing of two decreasing businesses, we are focused on our mobile power, solar panels and solar related applications business. Our mobile power products provide backup power to various leading consumer electronic devices in the market. These mobile power products are mainly sold under our own brand name, Anytone in China but also through private labels internationally. Besides the sales of solar panels, our solar business is focused on integration of solar power and lithium ion battery storage to create solar consumer electronic products . On November 15, 2004, we acquired Billion and its wholly-owned operating subsidiary, E’Jenie. Through E'Jenie, we manufacture and distribute lithium battery shells and related products primarily in China. Based upon specifications from its customers E'Jenie develops, customizes and produces steel, aluminum battery shells and aluminum caps. Currently, E'Jenie produces fourteen steel battery shell lines, nine aluminum battery shell lines, three aluminum battery cap lines and three steel battery cap lines. On June 28, 2006, we acquired Galaxy View and its wholly-owned operating subsidiary Sono Digital Electronic Technologies Co., Ltd., a company incorporated under the laws of the People’s Republic of China on May 29, 2001 (“Sono”). As described below in our Corporate History, Galaxy View entered into an Agreement on Transfer of Shares with Lui Changqing and Wang Feng. As a result of this agreement, Galaxy View and Sono were spun-off from the Company and is no longer a subsidiary of the Company. In August, 2008, we entered into a related business field, battery assembly and finished battery distribution, to diversify our line of products. We purchase batteries from suppliers, package and sell these batteries under E’Jenie’s brand name to other mobile device OEM manufacturers. These are all lithium ion batteries and have various models for different kinds of portable electronic devices. On December 7, 2009 we acquired Anytone International and its wholly owned operating subsidiary Shenzhen Anytone, a company incorporated under the laws of the People’s Republic of China in 2005.Shenzhen Anytone is the Chinese operating subsidiary of Anytone International, collectively referred to as “Anytone”. Anytone engages in research, manufacture and sell of mobile backup power systems for mobile phones, laptops, solar, MP4, PMPs, PDAs, DC and digital applications. On January 12, 2010, we closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with NewPower.Pursuant to the share exchange agreement, the Company’s subsidiary E’Jenie acquired NewPower.The Company issued the shareholders of NewPower, proportionally among the NewPower Shareholders in accordance with their respective ownership interests in NewPower immediately before the closing of the share exchange, 1,823,346 shares of the Company’s common stock with a restrictive legend, and $3,000,000. NewPower is engaged in manufacturing and distribution of lithium batteries. 4 On November 24, 2011, the Company entered into an equity transfer agreement to transfer 100% of the equity interest of Billion, including its subsidiaries E’Jenie and NewPower, for a cash consideration of RMB 85,553,892.75 (approximately $13,549,443). Corporate History Until December 2, 2003, we operated a nationwide wholesale and retail business selling greeting cards, note cards and gift tags made from a design process involving photography and computer graphics. On December 2, 2003, Cheering Limited, an investment holding company organized under the laws of the British Virgin Islands ("Cheering"), acquired 5,700,000 shares of our common stock, par value $0.001, which constituted approximately 95% of the then issued and outstanding shares of our common stock from Jack and Jasmine Gregory, our former officers and directors, for cashof $221,221 (the "Cheering Transaction"). On March 17, 2004, we sold 30,000,000 shares of common stock at a per share purchase price of $0.05 to seven unaffiliated individuals in a private placement, which yielded $1,500,000 (the "Private Placement"). As a condition to the closing of the Private Placement, each of the investors executed an irrevocable proxy granting Mr. Sun, our former President and Chief Executive Officer, the right to vote all shares of the common stock purchased in the Private Placement. The irrevocable proxies expired on May 1, 2004, however, the investors and Mr. Sun extended the irrevocable proxies to May 2006. Mr. Sun as the Chairman and Chief Executive Officer of Cheering is the beneficial owner of the 5,700,000 shares of common stock, which represents approximately 7.8%, of the issued and outstanding shares of our common stock and prior to the expiration of the irrevocable proxies, Mr. Sun will have the power to vote or direct the voting of 30,000,000 shares issued in the Private Placement. As a result, until the irrevocable proxies expire on May 1, 2006, Mr. Sun will control approximately 48.9% of our issued and outstanding common stock. On April 28, 2004, we filed a certificate of amendment to our articles of incorporation with the Nevada Secretary of State to increase our authorized common stock to 140,000,000 shares and to authorize 60,000,0000 shares, par value $0.001, of blank check preferred stock. On September 3, 2004, we filed a certificate of amendment to our articles of incorporation with the Nevada Secretary of State to change our name from "Jasmine's Garden" to "China Digital Communication Group." In connection with the acquisition of Galaxy View, the Company issued Series A Preferred Stock to the selling shareholders.On June 29, 2006, the Company filed with the Secretary of State of Nevada a Certificate of Designation of Series A Convertible Preferred Stock designating 7,575,757 of the Company’s previously authorized preferred stock. Each share of Series A Preferred Stock entitles the holder to seven votes per share on all matters to be voted on by the shareholders of the Company and is mandatorily convertible into one tenth of one share of the Company’s common stock on June 29, 2011 (after providing for the July 13, 2009, 10-to-1 reverse stock split of the Company’s common stock). Each share of Series A Preferred Stock shall, with respect to rights on liquidation, dissolution or winding up, ranks (i) on a parity with the Company’s common stock, and (ii) junior to any other class of the Company’s preferred stock.Series A Preferred Stock is not entitled to any preferred dividend. However, the preferred shareholders will share the dividend on common stock proportionately if and when the dividend on Common Stock is declared. On July 13, 2009, we effected a 10-to-1 reverse split of our common stock. Effective November 18, 2009 we changed our name from China Digital Communication Group to New Energy Systems Group. On October 20, 2010, the Company filed an Amendment to its Certification of Designations, Preferences and Rights for its Series A Convertible Preferred Stock. As a result of the Amendment, which was approved by Company's board of directors and a majority of the Series A holders, the Series A is convertible at the option of the holder until June 29, 2011, when every ten (10) issued and outstanding shares of Series A shall be automatically convertible into one (1) share of common stock (on a post-split basis). Additionally, the Series A shall continue to be subject to a lock-up provision through June 29, 2011, provided, however, that the common stock issuable upon the optional conversion of the Series A shall not be subject to such lock-up limitations. 5 Acquisition of Billion On November 15, 2004, pursuant to a Share Exchange Agreement (the "Billion Exchange Agreement") dated as of September 17, 2004, by and among the Company, Billion, the shareholders of Billion (the "Billion Shareholders") and E'Jenie, we acquired from the Billion Shareholders (the "Billion Acquisition") all of the issued and outstanding equity interests of Billion (the "Billion Shares"). Billion is a holding company and the sole shareholder of E'Jenie. Billion has no other assets other than the shares of E'Jenie. As consideration for the Billion Shares, we paid to the Billion Shareholders $1,500,000 in cash and issued to them 4,566,210 shares of our common stock. The consideration for the Billion Acquisition was determined through arms length negotiations between us and Billion. As a result of the Billion Acquisition we are the sole shareholder of Billion through which we own all of the issued and outstanding equity interests of E'Jenie. In connection with the Billion Acquisition we entered into a Guarantee Agreement, dated October 9, 2004, as amended October 11, 2004 (the "Guarantee"), with Shiji Ruichen Guaranty and Investment Co. Ltd., a company incorporated under the laws of the Peoples Republic of China ("Shiji"). Pursuant to the terms of the Guarantee, Shiji agreed to guarantee our performance and the performance of the Billion Shareholders under the Billion Exchange Agreement. As consideration for Shiji's guaranty, we issued to Shiji 1,919,016 shares of our common stock. As security for our obligations under the Guarantee, one of our principal shareholders deposited 5,000,000 of their shares of our common stock into escrow. Acquisition of Galaxy View On June 29, 2006, pursuant to the terms of a Share Exchange Agreement (the "Galaxy View Exchange Agreement") dated as of March 22, 2006, by and among the Company, Galaxy View, the shareholders of Galaxy View (the " Galaxy View Shareholders") and Sono, we acquired from the Galaxy View Shareholders (the "Galaxy View Acquisition") all of the issued and outstanding equity interests of Galaxy View (the "Galaxy View Shares"). As consideration for the Galaxy View Shares, we paidthe Galaxy View Shareholders $3,000,000 in cash and issued to them 7,575,757 shares of our preferred stock. On a post-split basis, the consideration for the Acquisition was determined through arms length negotiations between us and Galaxy View. During the first quarter of 2007, Sono lost two of their largest customers and users of their products. The fact that the telecom industry in China was a monopoly, there was no longer a market for our products. On April 24, 2007, the Company entered into an Agreement on Transfer of Shares of Galaxy View with Liu Changqing and Wang Feng (collectively, the "Purchasers”) for the sale of our wholly-owned subsidiary Galaxy View (the “Agreement”). Changqing purchased a 60% interest and Feng will purchase a 40% interest in Galaxy View. In exchange for all of the outstanding shares of Galaxy View, the Purchasers agreed to pay $3,000,000 as consideration for the acquisition. We entered into promissory notes with the Purchasers for payment of their share of the $3,000,000 whichwas due within 90 days of April 24, 2007. If paymentwas not made within 90 days, the promissory notes will accrue interest at 18% from the closing date. As of December 31, 2007, the amount has been paid in full. Acquisition of Anytone On December 7, 2009, we closed the transactions contemplated by the share exchange agreement (the “Share Exchange Agreement”)dated November 19, 2009 with Anytone International and Anytone.Pursuant to the Share Exchange Agreement, we acquired Anytone International and thereby indirectly acquired Anytone International’s Chinese operating subsidiary Anytone.Pursuant to the Share Exchange Agreement, we issued to the shareholders of Anytone International, proportionally among the Anytone International Shareholders in accordance with their respective ownership interests in Anytone International immediately before the closing of the Share Exchange, an aggregate of 3,593,939 shares of our Common Stock with standard restrictive legend, and cash consideration of$10,000,000. As of December 31, 2009, $5,000,000 has been paid. The Company paid the remaining $5,000,000 before June 30, 2010. 6 Acquisition of NewPower On December 11, 2009, we entered into a share exchange agreement (the “Share Exchange Agreement”) with NewPower, whereby NewPower would merge with and into E’Jenie.Pursuant to the Share Exchange Agreement, in exchange for all of the capital stock of NewPower, we agreed to issue to the shareholders of NewPower an aggregate of 1,823,346 shares of our Common Stock with standard restrictive legend and cashof $3,000,000.This transaction closed on January 12, 2010. Acquisition of Kim Fai On November 10, 2010, the Company’s subsidiary, Shenzhen Anytone, executed a share exchange agreement (the “Kim Fai Share Exchange Agreement”) to acquire all the equity interest of Kim Fai, a Chinese company engaged in the technology development and sale of solar application products and solar energy batteries ("Kim Fai"), with all of the shareholders of Kim Fai. The purchase price for 100% of the outstanding stock of Kim Fai was $24,000,000, of which $13,000,000 is to be paid in cash and $11,000,000 is to be paid in the form of shares of common stock of the Company. The purchase consideration is payable as follows: (i) $13,000,000 to be paid in cash within one year of the execution of the Agreement, and (ii) $11,000,000 to be paid in shares of restricted common stock of the Company within 3 days of the completion of the share exchange formalities with the local governmental authorities. Pursuant to the Kim Fai Share Exchange Agreement, such shares are to be issued with a per share price of $5.75 and amount to an aggregate of 1,913,265 shares of restricted common stock. However, in accordance with guidance FASB ASC 805-30-30-7, the per share price is $7.84, the fair market value of the stock on the date the transaction under the Kim Fair Share Exchange Agreement closed, which was November 10, 2010. As of December 31, 2010, $6,529,286 has been paid and 1,913,265 shares have been issued. Disposition of Billion, E’Jenie and NewPower On November 24, 2011, the Company entered into an equity transfer agreement to transfer 100% of the equity interest of Billion, including its subsidiaries E’Jenie and NewPower, for a cash consideration of RMB 85,553,892.75 (approximately $13,549,443). On December 9, 2011, the transfer of the equity interest was completed and registered with the BVI authority. Our Business LITHIUM BATTERIES Industry The lithium battery was created in the 1990s, with its first mass production in 1993 in Japan. Lithium batteries were first used in notebook computers and now are used in cellular phones, video machines, laptops, digital cameras, MP3 players, global positioning satellite systems, 3G communication devices, hybrid cars and an array of other electronic products. Batteries are becoming smaller, lighter, more efficient, longer lasting and free of pollution. The lithium battery's energy/weight ratio exceeds that of its counterparts and with an excellent safety standard we believe that it is the future of the battery industry. According to Market Research, the market for lithium ion battery is expected to reach $43 billion by 2020. China has become one of the largest producers and consumers of lithium ion batteries. We anticipate that there will be even greater demand for lithium batteries in China and worldwide in the next few years. We believe that the current trend towards smaller, lighter portable consumer products will continue to grow and because of its size, the demand for the lithium battery will increase. By way of example, a mobile-phone battery has a typical usage life of 300 to 500 recharges, which translates to a ratio of 1.8 batteries in service life of each phone, according to official Chinese statistics. However, our internal data reveals that battery replacement demand is faster than this when consumers turn in their phones for new models before the normal life of the battery is over. A short product life, combined with a short product innovation cycle, result in rapid product turnover – and plenty of business for battery suppliers. 7 Mobile power is lithium ion batteries’ application products. Currently, more and more advanced portable consumer electronic products are introduced to the market, such as laptops, smartphones and tablet PCs. All of these high technology products consume a great amount of power. The original single lithium ion batteries are not enough to support these products. Mobile power is the solution. Mobile power appeared 8 years ago and became popular and competitive in the recent years. The increasing competition is due to 1) increased demand – many consumers have more than one portable consumer electronic devices and they need power support; 2) higher profits – compare to original lithium ion battery, mobile power is still a new product and have batter profit; 3) low technology limit – a mobile power includes three major components which are battery cell, PCB and case and based on the pioneers’ technologies, most of lithium ion battery related manufacturers can enter the market easily; 4) no industry standards – mobile power is still a new business in the lithium ion battery industry without official standards; 5) no protection for intelligent property - the counterfeit or exaggerate products are sold all over the market. However, we believe that this disorderly and competitive market is an inevitable stage during the development of the market. Once the consumers gather enough knowledge about these new products and the government establishes the official industry standards, those pioneering companies such as Anytone who has accumulated experiences with quality products will be the winners in the mobile power industry. Currently, China has around 940million mobile phone subscribers, more than the sum of the United States (“US”) and European subscribers. It is the country with the largest mobile market in the world. The mobile phone market in China is expected to maintain its growth, especially the market of smartphones. China's smartphone market is projected to grow 94% from 52.2 million units in 2011 to 101.4 million units in 2012, according to a recent report by market research firm iSuppli.In addition, although the growing speed will start to moderate from next year, expansion will remain in the double digit until 2015, when shipment is estimated to be 188.4 million units in total. Business Strategy We seek to maintain our position as a provider of mobile power, solar panels and solar related application products. In addition, we are looking to strengthen our branded mobile power products while increasing the breadth of our product line, improving the quality of our products, and reducing production cost. In order to achieve our objective, we plan to pursue the key strategies described below. · Successfully restructure the Company’s current segments. · Improve sales and profitability of all companies. · Increasing our international presence and expand international focus. · Achieving deeper penetration of our existing customer base through continued innovation and high quality production and maximize cross-selling opportunities and synergies. · Expanding our product offerings and in particular, focusing on the end-user consumer market. · Targeting higher margin OEM customers and retail partners, through private label offerings. 8 Principal Products Anytone Anytone is an innovative company which integrates R&D and marketing functions in one entity. In addition, Anytone is the first company in China thatengages in the development and distribution of portable mobile power products. These products are primarily used in portable consumer electronic devices, such as smartphones, digital cameras, digital camcorders, MP3 players, PMP, PDA, and PSP, to help to solve a common problem of these devices: the low capacity and un-changeability of their batteries. Anytone's products combine aesthetics with technology. Anytone has acquired a total of60 existing and pending patents from the State Intellectual Property Office of the PRC:42 patents have been obtained for the appearance design of our products, with2 additional applications pending, while 7 patents have been obtained for certain innovative utility models, with8 additional applications pending and 1 pending application for the invention. Anytone’s mobile power backup products include 4 major series as follows: · Cell Phone Series. Through a universal connector, Anytone’s mobile power backup products can charge most major cell phones currently in the market. In addition, Anytone’s products support the “Made for iPhone, iPod and iPad” devices. · Digital Camera and Camcorder Series. This series has a higher capacity to be used for digital cameras, camcorders and similar devices. This series of products also combines a universal connector which can support most major brand digital devices currently in the market. · Solar Energy Series. As an environmentally friendly company, Anytone also provides green energy products through its solar energy series. These products recharge itself by absorbing solar energy through universal connectors to provide most digital devices currently in the market extra battery life. · Laptop Series. This series has sufficient power capacity to support small digital mobile devices and the power needed by most of the laptops currently in the market. Anytone’s mobile power backup products are primarily sold to end-users directly through its distribution channels’ retail networks under its own brand name in China and other counties through OEM. Anytone is one of the leading companiesin the mobile power backup industry and has already established its brand reputation and market position in China. Anytone produces a small amount of products for testing purposes. Its major production occurs by outsourcing to third parties’ facilities. Anytone’s advantages are in R&D and marketing. In addition, its products are focused on the end-users customers. Therefore, Anytone believes that through outsourcing its production, it can more focus on R&D and marketing to meet the end-user customers’ needs. Kim Fai Kim Fai primarily produces solar panels and other solar-related products such as solar lights, solar street lights, solar traffic lights, solar landscape lights, solar power system equipment and other solar related application products. Kim Fai's major customers are solar construction and installation companies who need solar panels and other solar related application products to be used in construction. 9 Competition The worldwide market for lithium batteries is highly competitive. We face competition from manufacturers not only within China but also from other parts of the world, particularly Japan, Taiwan, Malaysia, Indonesia, and Korea. We compete with these companies by striving to provide a higher quality product at a lower cost. For mobile power devices, Anytone’s primary competitors in domestic are Qunzan Technology (Shenzhen) Co., Ltd., Shenzhen Hali-Power Industrial Co., Ltd., Shenzhen Top Communications Co., Ltd., Shenzhen Yoobao Technology Co., Ltd., and Guangdong Pisen Electronics Co., Ltd. Anytone’s primary competitors in foreign are Mophie Inc., iGo Inc., Japan Trust Technology Inc., and Mizco International Inc. For solar products, Kim Fai's primary competitors in domestic are Sunworth Solar Energy Co., Ltd., Shenzhen Suoyang New Energy Co., Ltd., Changzhou EGing Photovoltaic technology Co., Ltd., Shenzhen J.G.N Solar-Energy Co., Ltd., Zhongshan Warsony Sci-Tech Industries Co., Ltd., Zhongshan Yong’an Road Lamp Co., Ltd., Shenzhen Unilumin Technology Co., Ltd., Shenzhen Topray Solar Co., Ltd., and Dongguan Gi-Power New Energy Co., Ltd.We believe that by doing business in China we enjoy competitive advantages over similar companies based elsewhere, such as abundant labor resources and low cost raw materials. Manufacturing and Raw Materials We purchase various battery components and raw materials for use in our manufacturing processes. Anytone’s major products are mobile power devices of various models, each of which needs different components. These components include, but are not limited to, solar panels, solar batteries, PCB, Polymer batteries, lithium ion batteries, LCD, and LED emitters. In 2011, Anytone diversified its suppliers widely. The largest supplier if Anytone, Shenzhen Deli Battery Co., Ltd., who supplied batteries accounted for 5% of the Company’s total purchases in 2011. Compared to 2010, two of Anytone’s largest suppliers, Shenzhen Guanghaoyu Electronics Co., Ltd., which supplies solar panels and solar batteries, and Shenzhen BAK Battery Co., Ltd. which is Anytone’s largest supplier for PCB, Lithium battery, Polymer batteries, accounted for 10% and 9% of the Company’s total purchases in 2010, respectively. Kim Fai's major products are solar traffic lights, landscape lights, solar panel and other related solar application products. These products need different components such as Mono-silicon, Poly-silicon and other solar related components. In 2011, the largest supplier of Kim Fai, Trony Solar Holdings Co., Ltd. who supplied silicon chips accounted for 8% of the Company’s total purchases. Due to the fact that Kim Fai was acquired in November of 2010, its purchases from its suppliersaccounted for small percentage of our total purchases. In 2010, the largest supplier, Guangzhou Sumyok Solar Power Technology Co., Ltd. which provided Poly-silicon to Kim Fai, accounted for just 2% of the Company’s total purchases. We disposed two of our subsidiaries, E’Jenie and NewPower in the November of 2011. Before being disposed of, in 2011, E’Jenie switched its finished battery pack business with NewPower’s battery cell business. As a result, two largest suppliers, Shenzhen Beiterui New Energy Material Co., Ltd. and Shenzhen Xinchongkai Technology Co., Ltd., accounted for 8% and 6% of the Company’s total purchases in 2011. The principal raw materials we purchased from these two suppliers for E’Jenie are LiCoO2, LiMn2O4 and electrolytes which were used for finished battery packs’ production. In 2010, the primary raw materials E’Jenie purchased for our battery shell and cover segment are aluminum and steel. The largest supplier for this segment was Shenzhen Yibao Tech. Co., Ltd. which accounted for 3% of our total purchases in 2010. In addition, for the batteries’ assembly and finished battery distribution business which we launched in August 2008, we also purchased battery components such as battery cells, packaging labels and other components from a number of suppliers. In 2010, our two major suppliers are Shenzhen NewPower Technology Co., Ltd., Shenzhen Handian Battery Materials Co., Ltd. and Shenzhen Huayi Aluminum Products Co., Ltd., which accounted for 10% and 6% of our total purchases, respectively. As a result of our acquisition of NewPower, NewPower became one of our principal suppliers. The sales from NewPower to E’Jenie and Anytone was eliminated in the Company’s consolidated financial statements. NewPower switched its battery cells business with E’Jenie’s finished battery pack business in the beginning of 2011. As a result, the major raw materials which NewPower purchased for its finished battery pack business are battery cells. E’Jenie became NewPower’s major supplier who accounted for 26% of the Company’s total purchases in 2011. In 2010, NewPower’s major products are battery cells and batteries which need different components, including lithium cobalt oxide, lithium manganese oxide, electrolyte, copper, battery shells, battery caps and other components. Since NewPower was acquired by the Company in January of 2010, two of NewPower’s largest suppliers, Shenzhen Beiterui New Energy Material Co., Ltd. which supplies lithium cobalt oxide and lithium manganese oxide, and Shenzhen Xinchongkai Technology Co., Ltd. which supplies electrolyte, accounted for 10% and 6% of the Company’s total purchases in 2010, respectively. Overall, due to the switch of business, our suppliers’ structure, including our internal supplier, has changed in 2011. Shenzhen E’Jenie Science and Technology Development Co., Ltd., Trony Solar Holdings Co., Ltd., BTR New Energy Materials Co., Ltd., Shenzhen Xinchongkai Technology Co., Ltd. and Shenzhen Deli Battery Co., Ltd. are the Company’s five largest suppliers during 2011 which accounted for 26%, 8%, 8%, 6% and 5%, respectively. Compared to 2010, Shenzhen Guanghaoyu Electronics Co., Ltd., Shenzhen BAK Battery Co., Ltd., Shenzhen Beiterui New Energy Material Co., Ltd., and Shenzhen NewPower Technology Co., Ltd. which in the aggregate amount accounted for approximately 47% of all components and raw materials purchased. Each of these suppliers accounted for more than 10% of our total purchases in 2010. 10 Vendor name Percentage of Total Purchased amount in 2011 (2) Percentage of Total Purchased amount in 2010(1) Shenzhen E’Jenie Science and Technology Development Co., Ltd. 26 % - % Trony Solar Holdings Co., Ltd. 8 % - % Shenzhen Xinchongkai Technology Co., Ltd. 6 % - % Shenzhen Deli Battery Co., Ltd. 5 % - % Shenzhen Beiterui New Energy Material Co., Ltd. 8 % 10 % Shenzhen Guanghaoyu Electronic Co., Ltd. - % 10 % Shenzhen NewPower Technology Co., Ltd. - % 10 % Shenzhen BAK Battery Co., Ltd - % 9 % Percentages are based on total purchases of 2010, including intercompany purchases from Shenzhen NewPower Technology Co., Ltd., our subsidiary and one of our largest suppliers. Percentages are based on total purchases of 2011, including intercompany purchases from Shenzhen E’Jenie Science and Technology Development Co., Ltd., our subsidiary and one of our largest suppliers. Normally, the annual purchase plan for raw materials, such as battery components and silicon chips, is determined at the end of prior calendar year or beginning of the calendar year according to past customer's orders and our own sales forecast. Based on this plan, the Company places its purchase orders in the end of each month for the next month. Such purchase orders with key suppliers can be revised monthly in accordance with the purchase orders we received from our customers monthly. We believe that this arrangement protects us from inventory surplus when the orders from customers change. For raw materials other than steel and aluminum, we normally maintain from one week up to one month of inventory at our warehouse. All components and raw materials are available from numerous sources. We have not experienced any significant shortages of manufactured components or raw materials and normally do not carry inventories of these items in excess of what is reasonably required to meet our production and shipping schedules. Customers During 2011, there were 2 customers who accounted for more than 10% of the Company’s total sales. One was China Electronic Shenzhen Company who accounted for 14% of the Company’s total sales. This customer primarily purchased finished battery packs from NewPower and Mobile power devices from Anytone. Wittis International Communication Ltd. was the other one who accounted for 10% of the Company’s total sales. This customer primarily purchased finished battery packs from NewPower. Beside these two customers, NewPower was E’Jenie’s largest customer who accounted for 27% of the Company’s total sales. The sales from E’Jenie to NewPower and Anytone were eliminated in the Company’s consolidated financial statements. In 2010, through acquisitions, there is only one customer who accounted for more than 10% of the Company’s total sales. China Electronic Shenzhen Company was the only customer who accounted for 13% of the Company’s total sales. This customer primarily purchased finished battery packs from E’Jenie and Mobile power backup devices from Anytone. The second largest customer is Shenzhen Hua Yin Tong Battery Electronic Tech. Co., Ltd. which accounted for 6% of the Company’s total sales. The rest customers accounted less than 5% for each. Through acquisitions, the Company has diversified its customers. MAJOR CUSTOMERS Customer Name Type of Product Sold Percentage of Total Revenue for 2011 Percentage of Total Revenue for 2010 Shenzhen Hua Yin Tong Battery Electronic Tech.Co., Ltd. Finished batteries - % 6 % China Electronics Shenzhen Company Finished batteries and Mobile power devices 14 % 13 % Wittis International Communication Ltd. Finish batteries 10 % - % Shenzhen NewPower Technology Co., Ltd. Battery cells 27 % 1 % 11 During 2011, especially after the end of second quarter, due to the downturn of entire lithium ion battery industry, the Company faced a very stressful year. The lithium ion battery industry’s downturn situation caused many companies in this industry to look for higher profit products such as mobile power devices. Therefore, the result was that the Company’s major business, Anytone’s mobile power devices, was experienced a seriously counterfeit problem and also dramatic increasing competitions. In addition, the downturn of lithium ion battery industry caused the lower or even negative profit for E’Jenie and NewPower’s business. As the above situation, the Company strategically reduced E’Jenie and NewPower’s productions and even disposed two of these businesses in November 2011 to prevent future loses and focus on our major business. In order to fight with piracy products and other new competitors, Anytone strategically lowered its selling prices; increased its marketing investments and developed more new models. Through these effects, compared to 2010, although Anytone’s total sales decreased, the total sales in units increased in 2011. Sales and Marketing We focus our sales and marketing initiatives on becoming the leading manufacturer of lithium ion batteries application products. We promote our brand in order to build revenues, gain worldwide market share and promote consumer awareness and acceptance. Our in-house sales and marketing team contact local battery manufacturers to solicit interest in our products. If the manufacturer expresses an interest in our product offering, we ship them samples and if our products suit their needs orders are placed and filled. As of December 31, 2011, we had 31 sales and marketing personnel in total who all were located in China, of which 19 people are from Anytone and 12 people are from Kim Fai. Intellectual Property We protect our proprietary technology through various methods such as patents and patent applications, trademarks, non-disclosure agreements and trade secrets. We have filed and obtained a number of patents in China. As of December 31, 2011, Anytone has been issued 49 patents by the State Intellectual Property Office. Anytone has 49 patents, of which 42 patents are for the appearance design of the products and 7 patents are for the innovative utility model. Each of these patent’s lifetime is 10 years. The expiration of these patents range from 2017 to 2021.Additionally, Anytone has 11 patents pending patent application rights, of which 2 applications are for the appearance design of products,8 applications are for innovative utility models and 1 application is for the invention. 12 Order Model Patent's Category Received Date (Application Date) Received Notice Number Authorization Date (Patent Effective Date) Patent Number 1 APC-B100N Appearance Design 1/9/2009 1/6/2010 ZL 200930066794.1 2 APC-B300（APC-300） Appearance Design 9/29/2007 Withdrawn 3 APC-M400A（APC-M400） Appearance (non-embossed) 1/11/2008 5/6/2009 ZL 200830039905.5 4 APC-M400B (iPhone external battery) Appearance Design 4/30/2008 9/9/2009 ZL 200830047718.1 5 APC-M400BS Appearance Design 4/7/2009 1/27/2010 ZL 200930072601.3 6 APC-M400C Appearance Design (iPhone battery) 10/22/2008 4/14/2010 ZL 200830252240.6 Utility Model (Cell phone rechargeable battery) 11/6/2008 8/26/2009 ZL 200820202979.0 7 APC-M400E Appearance Design 12/3/2008 1/13/2010 ZL 200830220996.2 Utility Model ( a digital transmission mobile power) 12/31/2008 Withdrawn 8 APC-M400G Appearance Design 12/3/2008 12/9/2009 ZL 200830220995.8 9 APC-M400I Appearance Design 3/4/2009 5/5/2010 ZL 200930069332.5 10 APC-M100（APC-1100） Appearance Design 11/5/2007 2/18/2009 ZL 200730317248.1 11 APC-M200 Appearance Design 11/5/2007 2/18/2009 ZL 200730317249.6 12 APC-8800B Appearance Design 4/7/2009 5/26/2010 ZL 200930072603.2 13 APC-20000 Appearance Design 9/29/2007 Withdrawn 14 APC-20000N3 Appearance Design 9/29/2007 6/3/2009 ZL 200730313480.8 15 APC-S300 Appearance Design 1/9/2009 12/9/2009 ZL 200930066792.2 16 A Solar Energy Mobile Power device (S300N) Utility Model 12/31/2008 200820206742.X 12/2/2009 ZL 200820206742.X 17 APC-S400 Appearance Design 1/9/2009 1/27/2010 ZL 200930066793.7 18 APC-2200 Appearance Design 3/14/2006 1/31/2007 ZL 200630054453.9 19 ABT-001 (Bluetooth headsets) Appearance Design 6/5/2009 4/7/2010 ZL 200930079197.2 Utility Model 7/17/2009 5/5/2010 ZL 200920060692.3 20 APC-AC100 ( a portable mobile power) Utility Model 7/17/2009 5/5/2010 ZL 200920060693.8 21 APC-4500 Appearance Design 3/14/2006 1/31/2007 ZL 200630054455.8 22 APC-M400D（L400） Appearance Design 1/22/2008 9/23/2009 ZL 200830040521.5 23 APC-M400H Appearance Design 12/12/2008 200830221850.X 12/9/2009 ZL 200830221850.X 24 APC-B200 Appearance Design 11/5/2007 2/17/2010 ZL 200730317250.9 25 APC-M400CS Appearance Design 7/22/2009 8/18/2010 ZL 200930083356.6 26 APC-M200E Appearance Design 7/22/2009 4/14/2010 ZL 200930083358.5 27 Digital Battery Utility Model 8/7/2006 Withdrawn 28 APC-H001 (Hand Heater) Utility Model 8/24/2009 10/13/2010 ZL 200920193225.8 29 APC-S600 Appearance Design 11/27/2009 8/18/2010 ZL 200930341309.7 30 APC-M400U Utility Model 12/30/2009 10/13/2010 ZL 200920295823.6 31 APC-400B Appearance Design 3/4/2009 12/30/2009 ZL 200930069331.0 32 APC-13200B Appearance Design 6/9/2010 1/19/2011 ZL 201030206375.6 33 APC-M400F Appearance Design 6/9/2010 1/9/2011 ZL 201030206322.4 34 APC-M400V8A Appearance Design 6/9/2010 4/13/2011 ZL 201030206350.6 35 APC-M400G+ Appearance Design 6/9/2010 4/27/2011 ZL 201030206340.2 36 APC-M400LS1 Appearance Design 6/9/2010 Withdrawn 37 APC-M400LS2 Appearance Design 6/25/2010 4/27/2011 ZL 201030218041.0 38 APC-M400A4+ Appearance Design 7/2/2010 2/2/2011 ZL 201030227117.6 39 APC-M400A4 Appearance Design 7/2/2010 2/2/2011 ZL 201030227083.0 40 APC-M400G4A Appearance Design 7/2/2010 2/2/2011 ZL 201030227116.1 41 APC-M600 Utility Model 9/1/2010 201020514690.x 3/23/2011 ZL 201020514693.X 42 APC-M400D7 Appearance Design 11/29/2010 4/27/2011 ZL 201030647443.2 43 APC-M400D7S Appearance Design 11/29/2010 4/27/2011 ZL 201030647443.9 44 APC-M400D9 Appearance Design 11/29/2010 4/27/2011 ZL 201030647419.9 45 APC-M500B Appearance Design 11/29/2010 4/27/2011 ZL 201030647358.6 46 APC-M500BS Appearance Design 11/29/2010 4/27/2011 ZL 201030647372.6 47 APC-M400G4S Appearance Design 11/29/2010 4/27/2011 ZL 201030647390.4 48 APC- M400G4AS Appearance Design 11/29/2010 4/27/2011 ZL 201030647404.2 49 APC-AC400 Appearance Design 11/29/2010 4/27/2011 ZL201030647343.X 50 APC-2200N Appearance Design 4/26/2011 9/21/2011 ZL 201130094117.8 51 WPC-03 Appearance Design 4/26/2011 9/21/2011 ZL 201130094105.5 52 APC-2200N (with flash light and card reader function) Utility Model 6/1/2011 Pending 53 AT001 (Mobile power for iPad) Utility Model 7/1/2011 Pending 54 AT007 (iPad leather cover mobile power with Bluetooth keyboard) Utility Model 7/1/2011 Pending 55 AT006 (Mobile Power) Appearance Design 8/26/2011 Pending 56 AT004 (Mobile Power) Appearance Design 9/2/2011 201130307618.x Pending 57 AT006 (Adsorption Mobile Power) Invention 9/14/2011 Pending 58 Mobile Power with Adsorption function Utility Model 9/14/2011 Pending 59 Mobile Power with leather case for iPad2 Utility Model 9/16/2011 Pending 60 Mobile Power with rotary leather case for iPad Utility Model 9/16/2011 Pending 61 Outdoor Solar recharge station Utility Model 9/21/2011 201120355749.X Pending 62 Indoor AC adopter station Utility Model 9/21/2011 Pending 13 Anytone own 6 trademarks, 3 in the PRC, one in Hong Kong, 2 in the US and have 2 trademark applications pending in the PRC.The following is description of all such trademarks awarded and pending as of March 27, 2012: Order Trademark Applicant Area Application Date Application Number/ Trademark Number Current Status Agency 1 Anytone PRC Public Beijing Xintong United Trademark Office 2 Anytone PRC Withdrawn Shenzhen Longcheng Intellectual Property Agency Co., Ltd. 3 Anytone PRC Public Shenzhen Guangtong Intellectual Property Agency Co., Ltd. Anytone USA Public Shenzhen Guangtong Intellectual Property Agency Co., Ltd. 4 Anytone PRC Public Shenzhen Guangtong Intellectual Property Agency Co., Ltd. Anytone USA Public Shenzhen Guangtong Intellectual Property Agency Co., Ltd. 5 Anytone PRC Processing Shenzhen Guangtong Intellectual Property Agency Co., Ltd. 6 Anytone (H.K.) HK Public Tianbiao Intellectual Property Agency Co., Ltd. 7 Anytone PRC Processing Shenzhen Talent Intellectual Property Firm 14 We intend to continue to pursue the legal protection of our technology through intellectual property laws. However, we cannot be certain that the steps we have taken to protect our intellectual property rights will be adequate or that third parties will not infringe or misappropriate our propriety rights. Governmental Approval and Regulations; Environmental Consideration All factories in China must adhere to standards set forth by the Environmental Department and each factory must receive special permission from the Environmental Department to operate. We have officially received permission from the Environmental Department. Except as noted above, we are neither subject to any governmental regulations nor do we need governmental approvals to conduct our business. Research and Development On February 20, 2012, Anytone entered into a Product Development Agreement with New Trent Inc., a US based company that markets smart and tablet phone power banks worldwide. Under the Agreement, New Trent (i) authorizes Anytone as a certified manufacturer of New Trent’s power bank products, (ii) authorizes Anytone to design and manufacture new product bank products for New Trent and (iii) undertakes to sell products produced by Anytone in United States and United Kingdoms oncertain terms. The following table shows each subsidiary's R&D expenses in 2011 and 2010: Kim Fai $ $ E’Jenie* $ $ Anytone $ $ NewPower* $ $ * E’Jenie and NewPower have been disposed of in November 2011. Doing Business in China The Chinese Legal System The practical effect of the People's Republic of China legal system on our business operations in China can be viewed from two separate but intertwined considerations. First, as a matter of substantive law, the Foreign Invested Enterprise laws provide significant protection from government interference. In addition, these laws guarantee the full enjoyment of the benefits of corporate Articles and contracts to Foreign Invested Enterprise participants. These laws, however, do impose standards concerning corporate formation and governance, which are not qualitatively different from the general corporation laws of the several states. Similarly, the PRC accounting laws mandate accounting practices, which are not consistent with US Generally Accepted Accounting Principles (“US GAAP”). China's accounting laws require that an annual "statutory audit" be performed in accordance with PRC accounting standards and that the books of account of Foreign Invested Enterprises are maintained in accordance with Chinese accounting laws. Article 14 of the People's Republic of China Wholly Foreign-Owned Enterprise Law requires a Wholly Foreign-Owned Enterprise to submit certain periodic fiscal reports and statements to designate financial and tax authorities, at the risk of business license revocation. Second, while the enforcement of substantive rights may appear less clear than US procedures, the Foreign Invested Enterprises and Wholly Foreign- Owned Enterprises are Chinese registered companies, which enjoy the same status as other Chinese registered companies in business-to-business dispute resolution. Generally, the Articles of Association provide that all business disputes pertaining to Foreign Invested Enterprises are to be resolved by the Arbitration Institute of the Stockholm Chamber of Commerce in Stockholm, Sweden applying Chinese substantive law. Any award rendered by this arbitration tribunal is, by the express terms of the respective Articles of Association, enforceable in accordance with the "United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards (1958)." Therefore, as a practical matter, although no assurances can be given, the Chinese legal infrastructure, while different in operation from its US counterpart, should not present any significant impediment to the operation of Foreign Invested Enterprises such as E'Jenie and Anytone. 15 Although the Chinese government owns the majority of productive assets in China, in the past several years the government has implemented economic reform measures that emphasize decentralization and encourage private economic activity. Because these economic reform measures may be inconsistent or ineffectual, there are no assurances that: · We will be able to capitalize on economic reforms. · The Chinese government will continue its pursuit of economic reform policies. · The economic policies, even if pursued, will be successful. · Economic policies will not be significantly altered from time to time. · Business operations in China will not become subject to the risk of nationalization. Since 1979, the Chinese government has reformed its economic systems. Because many reforms are unprecedented or experimental, they are expected to be refined and improved. Other political, economic and social factors, such as political changes, changes in the rates of economic growth, unemployment or inflation, or in the disparities in per capita wealth between regions within China, could lead to further readjustment of the reform measures. This refining and readjustment process may negatively affect our operations. Over the last few years, China's economy has registered a high growth rate. Recently, there have been indications that rates of inflation have increased. In response, the Chinese government recently has taken measures to curb this excessively expansive economy. These measures have included devaluations of the Chinese currency, the renminbi, restrictions on the availability of domestic credit, reducing the purchasing capability of certain of its customers, and limited re-centralization of the approval process for purchases of some foreign products. These austerity measures alone may not succeed in slowing down the economy's excessive expansion or control inflation, and may result in severe dislocations in the Chinese economy. The Chinese government may adopt additional measures to further combat inflation, including the establishment of freezes or restraints on certain projects or markets. To date reforms to China's economic system have not adversely impacted our operations and are not expected to adversely impact operations in the foreseeable future; however, there can be no assurance that the reforms to China's economic system will continue or that we will not be adversely affected by changes in China's political, economic, and social conditions and by changes in policies of the Chinese government, such as changes in laws and regulations, measures which may be introduced to control inflation, changes in the rate or method of taxation, imposition of additional restrictions on currency conversion and remittance abroad, and reduction in tariff protection and other import restrictions. Employees As of December 31, 2011, we had214 employees in total. New Energy had 3 employees,2 of which are executive officers and1 administrative personnel. Anytone had105 employees in total,12 of which are supervisors; 42 of which are on the production lines; 16 of which are in sales department (not included 3 supervisors) and 35 of which are in R&D and business administration department. Kim Fai had 106 employees in total, 7 of which are supervisors; 77 of which are on the production lines; 11 of which are in sales department (not included 1 supervisor) and 11 of which are in R&D and business administration department. We consider our relationships with our employees to be good. Chinese labor laws require us to provide to all of our employees certain benefits and insurance. ITEM 1A. RISK FACTORS Not applicable. 16 ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES Our manufacturing headquarters and office is located at A-3 Xinglian Industrial Zone, He Hua Ling Pingxin Road, Xin Nan, Ping Hua Town, Longgang, Shenzhen, China 518111. This facility is 6,708 square meters of which 15% or 1,000 square meters is used for offices, 4,500 square meters are used for the production lines and storages and the remaining 1,208 square meters are used for employee dormitories. Anytone’s facility is leased and located at 5F, 51 Building, No.5, Qiongyu Rd., High-tech industrial park, Nanshan District, Shenzhen, China. The lease terms are five years which started from January 1, 2009 to December 30, 2013. The facility is 2,600 square meters, of which 1,300 square meters are used for R&D and producing samples and the rest are used for offices. Kim Fai's facility is leased and located in 4-B, Building A2, Xinjianxing Technology Industrial Park, Fengxin Rd., Guangmingxin District, Shenzhen, China. This facility is 3,556 square meters of which 889 square meters is used for offices and the remaining 2,667 squares meters is used for production lines and storages. Our U.S. office located at 116 West 23rd Street, 5th FL, New York, NY 10011. Currently, the Company’s US office only has one employee. Therefore, the Company rented a “virtual office” instead of a physical office, at the rate of $59 per month. This virtual office is primarily used for receiving regular mails. The Company’s US employee typically works from home and goes to this virtual office to pick up mails one time per week. The major duties of this employee in the US office include coordinating SEC filing, maintaining investor relations and other daily email and paperwork processing. We believe the facilities we occupy are adequate for the purposes for which they are currently used and are well maintained. ITEM 3. LEGAL PROCEEDINGS On November 9, 2011, NewPower, our subsidiary at the time, was served notice of a lawsuit filed in Longgang District People’s Court in Shenzhen, China on October 24, 2011. In the complaint filed in the lawsuit, Shenzhen Zhongte Industry and Trade Co., Ltd. (“SZIT”), alleges, among other things, that NewPower breached a Sales Agreement, dated May 9, 2011 between NewPower and SZIT (“Sales Agreement”), by not accepting returns of purported faulty products.The complaint sought monetary damages, including SZIT’s costs and expenses incurred in connection with the action. On December 7, 2011, NewPower entered into a settlement agreement with SZIT resolving the action filed by SZIT. Pursuant to the Settlement Agreement, SZIT shall return certain products it purchased under the Sales Agreement. NewPower shall return RMB 9,720,000, the purchase price of the products, to SZIT. In addition, NewPower shall pay RMB 139,205 to SZIT by January 5, 2012. The Sales Agreement shall be terminated immediately and SZIT releases any and all of its claims arising out of the Sales Agreement. In February 2012, two separate securities class action complaints were filed in the US District Court for the Southern District of New York against the Company and certain of its current and former officers and directors.The complaints allege that the Company issued materially false and misleading statements and omitted to state material facts that rendered its affirmative statements misleading as they related to the Company’s financial performance, business prospects, and financial condition, and that the defendants failed to prevent such statements from being issued or corrected, during a putative class period between April 15, 2010 and November 14, 2011. The complaints seek, among other relief, compensatory damages and attorneys’ fees.The Company believes it is likely that a consolidated amended complaint will be filed after the Court determines the Lead Plaintiff and lead counsel for the litigation.The Company has not yet responded to the complaint, but the Company believes that the complaints have no merit and intends to vigorously defend against them.While certain legal defense costs may be later reimbursed by the Company’s insurance carrier, no reasonable estimate of any impact of the outcome of the litigation or related legal fees on the financial statements can be made as of the date of this statement. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 17 PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information On August 17, 2010, our common stock commenced traded on the New York Stock Exchange (“NYSE”) Amex Stock Exchange under the symbol “NEWN”. Prior to this, our common stock was quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol “NEWN”. The following table sets forth the range of high and low prices per share of our common stock for each period indicated. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The market price of our common stock is subject to significant fluctuations in response to variations in our quarterly operating results, general trends in the market, and other factors, over many of which we have little or no control. In addition, broad market fluctuations, as well as general economic, business and political conditions, may adversely affect the market for our common stock, regardless of our actual or projected performance. Holders As of March 27, 2012, in accordance with our transfer agent records, we had 108 record holders of our 14,551,731 shares of Common Stock. Because brokers and other institutions hold many of the shares on behalf of shareholders, we are unable to determine the actual number of shareholders represented by these record holders. Dividends Holders of our common stock are entitled to receive dividends if, as and when declared by the Board of Directors out of funds legally available therefore. We have never declared or paid any dividends on our common stock. We intend to retain any future earnings for use in the operation and expansion of our business. Consequently, we do not anticipate paying any cash dividends on our common stock to our stockholders for the foreseeable future. Recent Sales of Unregistered Securities None. Equity Compensation Plan Information On November 4, 2005, the Company issued a nonqualified stock option for 10,000 shares (post-reverse stock split) to the member of the board with an exercise price of $0.53 that will expire on November 3, 2010. The option vested and became exercisable immediately. The Company’s Stock Option Incentive Plan provides for the grant of 10,000 options rights (post-reverse stock split) to a non-employee director. The Plan is administered by the Company’s Compensation Committee, who has authority to select plan participants and determine the terms and conditions of such awards. Until November 3, 2010, this option was not exercised and has expired. 18 On October 22, 2009 our Board of Directors authorized the creation of the China Digital Communication Group 2009 Equity Incentive Plan (the “2009 Plan”).Under the Plan we issued 1,000,000 shares of our Common Stock to several individuals for services rendered.Such shares were registered by us under a Form S-8. On the 2011 Annual Meeting of Shareholders occurred on November 28, 2011, the Company’s shareholders ratified and approved the 2011 Equity Incentive Plan (the “2011 Plan”), under which we will issue 2,000,000 shares ofour Common Stock to directors, officers, employees or consultants to the Company. Options outstanding (post-reverse stock split) at December 31, 2011 and related weighted average price and intrinsic value are as follows: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders $ - Total $ ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis summarizes the significant factors affecting our condensed consolidated results of operations, financial condition and liquidity position for the year ended December 31, 2011. This discussion and analysis should be read in conjunction with our audited financial statements and notes thereto included in our Annual Report on Form 10-K for the year-ended December 31, 2010 and the condensed consolidated unaudited financial statements and related notes included elsewhere in this filing. The following discussion and analysis contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Forward-Looking Statements Forward-looking statements in this Quarterly Report on Form 10-Q, including without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward-looking statements involve risks and uncertainties including without limitation the following: (i) our plans, strategies, objectives, expectations and intentions are subject to change at any time at our discretion; (ii) our plans and results of operations will be affected by our ability to manage growth and competition; and (iii) other risks and uncertainties indicated from time to time in our filings with the Securities and Exchange Commission (“SEC”). In some cases, you can identify forward-looking statements by terminology such as ‘‘may,’’ ‘‘will,’’ ‘‘should,’’ ‘‘could,’’ ‘‘expects,’’ ‘‘plans,’’ ‘‘intends,’’ ‘‘anticipates,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘predicts,’’ ‘‘potential,’’ or ‘‘continue’’ or the negative of such terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of such statements. Readers are cautioned not to place too much reliance on these forward-looking statements, which speak only as of the date hereof. We are under no duty to update any of the forward-looking statements after the date of this Report. 19 BUSINESS OVERVIEW We operate our business through our wholly-owned subsidiaries, E'Jenie Technology Development Co., Ltd. ("E'Jenie"), Shenzhen Anytone Technology Co., Ltd. ("Shenzhen Anytone"), Shenzhen NewPower Technology Co., Ltd. ("NewPower"),and Shenzhen Kim Fai Solar Energy Technology Co., Ltd. ("Kim Fai"), companies incorporated under the laws of the Peoples’ Republic of China (“PRC” or “China”). Through our subsidiaries, we manufacture and distribute lithium battery shells and related products primarily in China. Based on customer specifications, E'Jenie develops, customizes and produces steel and aluminum battery shells and caps. We manufacture and distribute battery shells and covers for cellular phones. We maintain long-term relationships with large lithium battery manufacturers. We believe we will continue to receive orders from our customers because of our reputation and the quality of our products. Our professional marketing team maintains relationships with our current customers and at the same time searches for potential new customers. We seek to maintain and strengthen our position as a provider of battery shells and caps while increasing the breadth of our product line and improving the quality of our products. In August 2008, under the current depressed economic environment, management of the Company made some adjustments to keep the Company running and growing. To keep the existing battery pack accessories segment, the Company expanded into a related field – finished battery packs’ assembly and distribution, to diversify our line of products; consequently, the Company competes in the entire battery industry. The lithium battery was created in the 1990s, with the first mass production in 1993 in Japan. Lithium batteries were first used in notebook computers and now are used in cellular phones, video machines, laptops, digital cameras, MP3 players, global positioning satellite systems, 3G communication devices, hybrid cars and other electronic products. Batteries are becoming smaller, lighter, more efficient, longer lasting and free of pollution. The lithium battery energy/weight ratio exceeds its counterparts and with an excellent safety standard we believe it is the future of the battery industry. According to Market Research, the market for lithium ion battery is expected to reach $43 billion by 2020. China has become one of the largest producers and consumers of lithium ion batteries. We anticipate there will be greater demand for lithium batteries in China and worldwide in the next few years. We believe the current trend towards smaller, lighter portable consumer products will continue and because of its size, the demand for lithium batteries will keep increasing. Having engaged in the battery business for years, management of the Company has accumulated abundant knowledge about the battery industry, established a strong network among battery companies which are both upstream and downstream in the battery distribution flow, and gained a lot of experience in battery distribution; therefore, we believe the Company is in a more favorable position than other companies in distributing finished batteries. Assembling and distributing finished batteries has a higher profit margin than manufacturing battery accessories, so management of the Company is confident our battery distribution businesswill beprofitable due to the outstanding battery quality and strong distribution network the Company has. On December 7, 2009, we closed the transactions contemplated by the share exchange agreement dated November 19, 2009 with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone. Pursuant to the share exchange agreement, we issued the shareholders of Anytone International 3,593,939 shares of the Company's restricted common stock and paid $10,000,000 in cash. Shenzhen Anytone is the Chinese operating subsidiary of Anytone International, collectively referred to a “Anytone.” Anytone is engaged in the production of mobile power and related power backup products. Through Anytone, we development and market our branded mobile power and related power backup devices. Shenzhen Anytone was founded in 2005 and has very strong ability in R&D and marketing. In addition, Anytone has built its branded name in China and its products are sold to the end consumers directly. By focusing on R&D and marketing, Anytone only produces some sample products in-house for testing and majorly outsourcing its production to the third parties who are certified by Anytone. 20 Mobile power is lithium ion batteries’ application products. Currently, more and more advanced portable consumer electronic products are introduced to the market, such as laptop, smartphones, tablet PC and etc. All of these high technology products and the functions they have are power consuming monsters. The original single lithium ion battery is not enough to support these products. Mobile power is the solution to feed these power consuming monsters. Compare to the creation of lithium ion battery was in the 1990s, mobile power was started around 10 years ago and became popular and competitive in the recent few years. The increasing competition is due to 1) increasing demand – many consumers have more than one portable consumer electronic devices and they need power support; 2) higher profits – mobile powers are sold to end consumers directly; 3) low technology limit – a mobile power includes three major components which are battery cell, PCB and case. Therefore, most of lithium ion battery related manufacturers can enter easily; 4) no industry standards – mobile power is still a new business in the lithium ion battery industry without official standards. Therefore, this market is very disorder and the counterfeit or exaggerate products are sold all over the market. However, we believed that this market is still at the early stage. Once the official industry standards are created and the consumers’ feedbacks are accumulated, only those products with real quality will survive. On January 12, 2010, we closed the transactions contemplated by the share exchange agreement dated December 11, 2009 with NewPower.Pursuant to the share exchange agreement, our Chinese subsidiary E’jenie acquired NewPower.We issued the shareholders of NewPower 1,823,346 shares of the Company’s restricted common stock and paid them $3,000,000 in cash. NewPower is engaged in manufacturing and distribution of lithium battery cells. On November 10, 2010, the Company’s subsidiary, Shenzhen Anytone executed a share exchange agreement to acquire all the equity interest of Kim Fai, a Chinese company engaged in the technology development and sale of solar application products and solar energy batteries, with all of the shareholders of Kim Fai. The price for the outstanding stock of Kim Fai was $13,303,236 to be paid in cash, and 1,913,265 shares of common stock valued at $14,999,998, which was determined by multiplying the 1,913,265 shares by the stock price of New Energy on November 10, 2010.As of September 30, 2011, $13,303,326 was paid and 1,913,265 shares were issued. On November 24, 2011, the Company entered into an Equity Transfer Agreement with Xuemei Fang (“Fang”) and Weirong Xu (“Xu”, and together with Fang, the “Buyers”) to transfer 100% of the equity interest of Billion Electronics Limited (BVI) to the Buyers for RMB 85,553,892 ($13,578,043). The selling price equals the appraised value of Billion Electronics, including its wholly owned subsidiaries Shenzhen E’Jenie and Shenzhen NewPower less RMB 153,033,107 ($24,287,500) of debt that the Company owes E’Jenie, which shall be cancelled upon completion of the Equity Transfer. Xu is the Director of Marketing of NewPower and Fang is the Vice President of E’Jenie. As of February 28, 2012, the Company received RMB 22,906,779 ($3,635,477) and had an outstanding receivable of RMB 62,647,114 ($9,942,556). During the third quarter of 2011, the Company performed annual goodwill impairment assessment for NewPower. During the fourth quarter of 2011, the Company performed annual goodwill impairment assessment for Anytone and Kim Fai. The goodwill balance prior to the impairment charge was $60,858,842 and was established primarily as a result of a series acquisition of NewPower, Anytone and Kim Fai in 2010 and 2011. The Company completed the step one analysis using a combination of market capitalization approach and discounted cash flow. The market capitalization approach uses the Company’s publicly traded stock price to determine fair value. The DCF method uses revenue and expense projections and risk-adjusted discount rates. The process of determining fair value is subjective and requires management to exercise a significant amount of judgment in determining future growth rates, discount and tax rates and other factors. The current economic environment has impacted the Company’s ability to forecast future demand and has in turn resulted in the use of higher discount rates, reflecting the risk and uncertainty in current markets. The results of the step one analysis indicated potential impairment in NewPower and Anytone reporting units, which were corroborated by a combination of factors including a significant and sustained decline in the market capitalization, which is significantly below the book value, and the deteriorating macro environment, which has resulted in a decline in expected future demand. The Company therefore performed the second step of the goodwill impairment assessment for NewPower and Anytone to quantify the amount of impairment. This involved calculating the implied fair value of goodwill, determined in a manner similar to a purchase price allocation, and comparing the residual amount to the carrying amount of goodwill. Based on the analysis incorporating the declining market capitalization in 2011, as well as the significant end market deterioration and economic uncertainties impacting expected future demand including continued slow-down of the battery industry in China, and increased competition resulting from counterfeit products and decreased selling pricefrom other manufacturers. The Company concluded that the entire goodwill balance of NewPower of $14,306,538 and a portion of Anytone’s goodwill of $7,405,344 were impaired and recorded in operating expense. The goodwill impairment charge is non-cash. The goodwill impairment charge is not deductible for income tax purposes and, therefore, the Company has not recorded a corresponding tax benefit in 2011. On December 9, 2011, the Company fully disposed its subsidiaries Billion, E’jenie and NewPower. As of December 31, 2011, the Company concluded there was no impairment to the goodwill for Kim Fai reporting unit after performing the step one analysis by using the discounted cash flow method with each reporting unit’s fair value greater than the carrying value including the goodwill. RESULTS OF OPERATIONS Year Ended December 31, 2011 Compared to the Year Ended December 31, 2010 21 The following table presents certain consolidated statement of operations information for 2011 and 2010. The discussion following the table is based on these results. Certain columns may not add due to rounding. % of Sales % of Sales Revenue, net Battery $ 61% $ 93% Solar panel 39% 7% Total revenue 100% 100% Cost of sales Battery 74% 72% Solar panel 82% 68% Total cost of sales 77% 72% Gross profit 23% 28% Operating expenses Selling 3% -% General and administrative 11% 11% Goodwill impairment 14% - -% Total operating expenses 28% 12% Income (loss) from operations ) (5)% 16% Other income (expenses), net -% -% Income (loss) before income taxes ) (5)% 16% Provision for income taxes 3% 5% Income from continued operations, net of tax ) (8)% 11% Income(loss) from discontinued operations, net of tax ) (28)% 20% Gain from disposal of subsidiaries 1% - - % Net income (loss) ) (35)% 31% Net Sales Net sales for 2011 was for $51.51 million, compared to $45.61 million for2010, an increase of $5.90 million or 13%. The increase was primarily due to the acquisition of Kim Fai in November 2010, which brought us $20.23 million in solar panel sales during the year of 2011 compared to $3.09 million for 2010 after the acquisition. Battery production and sales, mainly from Anytone was $31.29 million in 2011 compared to $42.52 million in year 2010, a decrease of $11.23 million or 26%. The decrease was mainly due to (1) the entire battery industry being depressed in China, (2) we integrated the business section in each subsidiary, and as a result, reduced the production and sales of batteries and battery shells and covers; and (3) we decreased certain products’ selling prices to remain competitive and keep the market share. On December 9, 2011, we completed the sale of E’Jenie and NewPower.The sale of E’Jenie and NewPower was separately disclosed as discontinued operations, amounted to $14,383,844 and $9,116,659 for 2011 and 2010, respectively. Cost of Sales Cost of Sales ("COS") for the year ended December 31, 2011 was $39.78 million, or 77% of net sales, compared to $32.76 million, or 72% of net sales, for 2010, an increase of $7.02 million, or21%. COS for the battery segment was $23.19 million, or 74% of total battery revenue, for 2011, compared to $30.66 million, or 72%, for 2010, a decrease of $7.46 million, or 24%. The percentage increase inCOS was mainly due to the decrease of production and sales volume, due to the depressed whole industry. 22 COS for our new production line of solar products for 2011 was $16.59 million, or 82% of sales, compared to $2.10 million for 2010, or 68% of sales. The increase in our percentage COS for solar products resulted from increased sales and production volume but with increasing cost as a result of increase material prices in China. Operating Expenses Operating expenses for 2011 were $14.24 million, or 28% of net revenue, compared to $5.46 million, or 12% of net revenue, for 2010, an increase of $8.78 million, or 161%. The increase in operating expenses was primarily due to the goodwill impairment which is $7.41 million and the operating expenses from our newly acquired subsidiary, which resulted in an increase of $0.95 million in operating expenses. Selling expenses for 2011 were $1.28 million, or 3% of net revenue, compared to $0.22 million, or 0.48% of net revenue, for2010, an increase of $1.07 million, or 490%, which was mainly due to the increased marketing expense including $0.44 million of advertisement, $0.14 million of exhibition fees and shipping cost, and $0.19 million of salary of sales personnel as a result of our efforts to expand the market for new customers and $0.28 million from Kim Fai which acquired in October 2010. General and administrative expenses for 2011 were $5.55 million, or 11% of net revenue, compared to $5.24 million, or 11% of net revenue, for 2010.The increase in general and administrative expenses of $0.30 million was mainly due to our newly acquired subsidiary Kim Fai, whichincreased general and administrative expenses by $0.67 million. In addition, the Company increased product development cost of $0.27 millionand product design fee of $0.02 million, employees’ salary and welfare of $0.32 million, travel of $0.02 million, amortization expense of $0.09 million and other expenses of $0.02 million, partially offset by the decreased expenses of US Parent Company for2011. For 2011 and 2010, the US Parent Company recorded $0.11 million and $1.00 million as stock option and warrant compensation to the Company’s Investor Relationship (“IR”) and independent director. The stock-based compensation to the consultants of the Company was $0.68 million for both 2011 and 2010. Those consultants who were granted stock as compensation for work as branding strategy and financial consultants. The branding strategy consultants help the Company conduct stage analysis in the development of products and the industry; analyze customers’ motive of purchase; analyze market segmentation of similar brands; set strategic models and develop principles of the Company’s self-owned brands; assist the Company in identifying target consumers and designing brand development strategy; advise the Company on implementation of brand strategy including brand recognition, packaging, advertisement, etc. and draft brand strategy planning reports. The financial consultants provide the Companyadvice on matters including: mergers and acquisitions (“M&A”), management buy-outs (“MBO”), restructuring, asset management, investment and financing. During 2011, the Company performed goodwill impairment test and determined $7.41 million impairment to goodwill of Anytone. Income (loss) From Discontinued Operations, net of tax Net loss from discontinued operations, net of tax for 2011 was $14.38 million compared net income of $9.12 million for 2010, a decrease in net income of $23.50 million, which was mainly due to the goodwill impairment of $14.31 million of NewPower and operation loss of $0.07 million from disposed E’Jenie and NewPower. Net Income (loss) Net loss for 2011 was $17.86 million compared to net income of $14.32 million for 2010, a decrease in net income of $32.19 million, or 258%, due to the reasons listed above. In 2011, the sale of Billion, E’Jenie and NewPower brought the Company a disposal gain of $0.29 million. 23 In addition, on November 9, 2011, NewPower was served notice of a lawsuit filed in Longgang District People’s Court in Shenzhen, China on October 24, 2011. In the complaint filed in the lawsuit, SZIT alleges NewPower breached a Sales Agreement, dated May 9, 2011 between NewPower and SZIT, by not accepting returns of purported faulty products.The plaintiff has claimed a full credit for $1.66 million (RMB 10.56 million) of sales, of which, $1.15 million (RMB 7.34 million) was for products shipped prior to September 30, 2011 and $0.51 million (RMB 3.24 million) was shipped after September 30, 2011.In addition, the plaintiff is seeking damages of $0.31 million (RMB 2.00 million) for the loss incurred from faulty products. On December 7, NewPower entered into a settlement agreement with SZIT resolving the action. Pursuant to the Settlement Agreement, SZIT shall return certain products it purchased under a sales agreement, dated May 9, 2011 between NewPower and SZIT. NewPower shall return RMB 9,720,000 ($1,542,636), the purchase price of the products, and pay damage compensation of RMB 1,000,000 to SZIT. The Sales Agreement shall be terminated immediately and SZIT releases any and all of its claims arising out of the Sales Agreement. LIQUIDITY AND CAPITAL RESOURCES Our operations and liquidity needs are funded primarily through cash flows from operations and short-term borrowings. Cash and equivalents were $4,528,731 as of December 31, 2011. Working capital at December 31, 2011 was $24,420,622. The following is a summary of cash provided by or used in each of the indicated types of activities during 2011 and 2010: Cash provided by (used in): Operating Activities $ $ Investing Activities ) ) Financing Activities ) ) Net cash provided by operating activities was $1.84 million for the year ended December 31, 2011, compared to net cash provided by operating activities of $21.52 million for 2010. The decrease in net cash provided by operating activities for 2011 was mainly due to the decrease in net income and the quick payment on accounts payable and tax payable, and relatively slowcollection on accounts receivable, and increased payment for prepaid expense, deposits and other receivables, despite we lower our inventory level.Anytone’s standard payment term is 60 days while our other subsidiaries’ payment terms to their customers are 30 days.We have experienced timely payment from our customers. Net cash used in investing activities was $4.13 million for 2011 and $5.98 million for 2010. The cash used in 2011 was for the purchase of fixed assets and cash disposed along with disposed subsidiaries. While in 2010, the cash used was consisting of investment in subsidiaries of $6,529,286 and $154,936 for the purchase of fixed assets partially offset by $705,514 of cash received from NewPower and Kim Fai as a result of the acquisitions. Net cash used in financing activities was $6.76 million for 2011, compared to $6.37 million for 2010. During 2011, the cash outflow was due to repayment of acquisition liability for Kim Fai of $6.80 million partially offset by cash inflow of $87,500 from warrants exercised. During 2010, we paid $5 million of the remaining balance of cash for the acquisition of Anytone and $1.37 million repayment to related parties. 24 Related Party Loans As of December 31, 2011, the Companyhada $571,347 unsecured, due on demand, and non-interest bearing loans payable to Dongrong Xu and Zaoxian Fang, the original owners of Shenzhen Anytone, of $485,645 and $85,702, respectively, in connection with the acquisition of Shenzhen Anytone by Anytone International. Working Capital Requirements Historically, cash from operations, short term financing and the sale of our Company stock have been sufficient to meet our cash needs. We believe we will be able to generate sufficientcash from operations to meet our working capital needs. However, our actual working capital needs for the long and short term will depend upon numerous factors, including operating results, competition, and the availability of credit facilities, none of which can be predicted with certainty. Future expansion will be limited by economicenvironment for the industry andopportunities andavailability of financing and raising capital by selling stock. OFF-BALANCE SHEET ARRANGEMENTS We have never entered into any off-balance sheet financing arrangements and have never established any special purpose entities. We have not guaranteed any debt of other entities or entered into any options on non-financial assets. Critical Accounting Policies While our significant accounting policies are more fully described in Note 2 to our consolidated financial statements, we believethe following accounting policies are the most critical to aid you in fully understanding and evaluating this management discussion and analysis. Basis of Presentation The accompanying consolidated financial statements were prepared in conformity with generally accepted accounting principle in the United States (“US GAAP”).The Company’s functional currency is the Chinese Yuan Renminbi (“CNY” or “RMB”); however the accompanying consolidated financial statements were translated and presented in United States Dollars (“$” or “USD”). Principles of Consolidation The consolidated financial statements include the accounts of New Energy Systems Group and its wholly owned subsidiaries Billion, E’Jenie, Anytone, Kim Fai and NewPower, are collectively referred to the Company.Billion, E’Jenie and NewPower were disposed on December 9, 2011.All material intercompany accounts, transactions and profits were eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns and recoverability of long-term assets. Revenue Recognition The Company manufactures and distributes batteries, battery shells and covers for portable consumer electronic devices in thePRC. The Company’s revenue recognition policies are in compliance with Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin (“SAB”) 104 (codified in FASB ASC Topic 605). Sales revenue is recognized when a formal arrangement exists, the price is fixed or determinable, delivery is complete, no other significant obligations of the Company exist and collectability is reasonably assured. No revenue is recognized if there are significant uncertainties regarding the recovery of the consideration due or the possible return of goods. Payments received before satisfaction of all relevant criteria for revenue recognition are recorded as unearned revenue. 25 Sales revenue is the invoiced value of goods, net of value-added tax (“VAT”). All of the Company’s products sold in the PRC are subject to Chinese value-added tax of 17% of the gross sales price. This VAT may be offset by VAT paid by the Company on raw materials and other materials included in the cost of producing the finished product. The Company records VAT payable and VAT receivable net of payments in the financial statements. The VAT tax return is filed offsetting the payables against the receivables. Sales and purchasesare recorded net of VAT collected and paid as the Company acts as an agent for the government. Recent Accounting Pronouncement In September 2011, FASB issued ASU No. 2011-08, Intangibles-Goodwill and Other (ASC Topic 350): Testing Goodwill for Impairment, to simplify how entities test goodwill for impairment. ASU No. 2011-08 allows entities to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If greater than 50 percent likelihood exists that the fair value is less than the carrying amount then a two-step goodwill impairment test as described in Topic 350 must be performed. The guidance provided by this update becomes effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations. In June 2011, FASB issued ASU 2011-05, Comprehensive Income(ASC Topic 220):Presentation of Comprehensive Income. Under the amendments in this update, an entity has the option to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under both options, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income and a total amount for comprehensive income. In a single continuous statement, the entity is required to present the components of net income and total net income, the components of other comprehensive income and a total for other comprehensive income, along with the total of comprehensive income in that statement. In the two-statement approach, an entity is required to present components of net income and total net income in the statement of net income. The statement of other comprehensive income should immediately follow the statement of net income and include the components of other comprehensive income and a total for other comprehensive income, along with a total for comprehensive income. In addition, the entity is required to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement(s) where the components of net income and the components of other comprehensive income are presented. The amendments in this update should be applied retrospectively andare effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company is currently assessing theeffect that the adoption of this pronouncement will have on its financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 26 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES (FORMERLY, CHINA DIGITAL COMMUNICATION GROUP AND SUBSIDIARIES) CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2011 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations and Comprehensive Income (Loss) F-4 Consolidated Statements of Changes in Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 - F-26 F-1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of New Energy Systems Group and Subsidiaries We have audited the accompanying consolidated balance sheets of New Energy Systems Group and subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of operations and comprehensive income (loss), stockholders' equity, and cash flows for the years ended December 31, 2011 and 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company of December 31, 2011 and 2010, and the consolidated results of its operations and its cash flows for the years ended December 31, 2011 and 2010, in conformity with U.S. generally accepted accounting principles. Goldman Kurland and Mohidin LLP Encino, California March 28, 2012 F-2 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2011 December 31, 2010 ASSETS (Restated) Current assets Cash and equivalents $ $ Accounts receivable Inventory Prepayments - Other receivables Tax receivable - Due from shareholders Deferred compensation Total current assets Noncurrent assets Plant, property & equipment, net Deferred compensation - noncurrent Goodwill Intangible assets, net Total noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued expenses and other payables Payable for Kimfai acquisition - Taxes payable Loan payable to related party Total current liabilities Deferred tax liability Total Liabilities Commitments and Contingencies Stockholders' equity Preferred stock, $.001 par value, 60,000,000 shares authorized, 0 and 2,553,030 shares issued and outstanding as of December 31, 2011 and 2010, respectively - Common stock, $.001 par value, 140,000,000 shares authorized, 14,571,731 and 14,278,928 shares issued and outstanding as of December 31, 2011 and 2010, respectively Additional paid in capital Statutory reserves Other comprehensive income Retained earnings (Accumulated deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) YEARS ENDED DECEMBER 31, 2 Year Ended December 31, NET SALES Battery $ $ Solar panel Total revenue COST OF SALES Battery Solar panel Total cost of sales GROSS PROFIT OPERATING EXPENSE Selling General and administrative Goodwill impairment - Total operating expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSES) Other expense ) ) Interest income Total other income (expenses), net ) INCOME (LOSS) BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES ) ) INCOME (LOSS) FROM CONTINUED OPERATIONS ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS (INCLUDING GAIN ON DISPOSAL OF DISCONTINUED ENTITIES OF $292,067), NET OF TAX ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME Foreign currency translation COMPREHENSIVE INCOME (LOSS) $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted NET INCOME (LOSS) PER SHARE FROM CONTINUING OPERATIONS Basic $ ) $ Diluted $ ) $ NET INCOME (LOSS) PER SHARE FROM DISCONTINUING OPERATIONS Basic $ ) $ Diluted $ ) $ NET INCOME (LOSS) PER SHARE Basic $ ) $ Diluted $ ) $ The Company held 125,203 anti dilutive preferred shares during 2011. The accompanying notes are an integral part of these consolidated financial statements. F-4 NEW ENERGY SYSTEMS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY YEARS ENDED DECEMBER 31, 2 Common Stock Preferred Stock Additional Paid Other Comprehensive Statutory Retained Earnings (Accumulated Total Stockholders' Shares Amount Shares Amount in Capital Income Reserve Deficit) Equity Balance at January 1, 2010 $ ) $ Preferred stock convert to common stock ) ) - Net income for the year - Common stock issued for acquisitions - Compensation expenses related to stock options - Compensation expenses related to warrants - Transfer to statutory reserve - ) - Foreign currency translation gain - Balance at December 31, 2010 (Restated) Conversion of preferred stock into common stock ) ) - Net loss for the year - ) ) Common stock issued for services 20 - Compensation expenses related to stock options - Compensation expenses related to warrants - Warrants exercised 17 - Transfer to statutory reserve - ) - Foreign currency translation gain - Balance at December 31, 2011 $ - $
